1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     DERRICK LAMAR MCKNIGHT,                           Case No. 3:17-cv-00681-MMD-CLB

7                                  Petitioner,                       ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11         Petitioner filed an unopposed motion for extension of time (third request). (ECF No.

12   28.) The Court finds that good cause exists to grant the motion.

13         It is therefore is ordered that Petitioner’s unopposed motion for extension of time

14   (third request) (ECF No. 28) is granted. Petitioner will have up to and including April 14,

15   2020, to file an amended petition.

16         DATED THIS 16th day of January 2020.

17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
